DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Notice of Allowance is in response to the amendments received on 10/18/2021.
Terminal Disclaimer
The terminal disclaimer filed on 12/21/2021 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Charles Koch on 12/21/2021.
The application has been amended as follows: 
In claim 8, line 1, “device of claim 3, the first path” is replaced by device of claim 3, wherein the first path
Claim 12 is cancelled.
In claim 13, line 1, “signal chain of claim 12” is replaced by signal chain of claim 10
Claim 14 is rewritten as follows:
14. The signal chain of claim 13, wherein an output stage of the first operational transconductance amplifier comprises compensation elements that compensate for the output common mode and a differential mode.
Claim 15 is rewritten as follows:
15. The signal chain of claim 14, wherein the output stage of the first operational transconductance amplifier comprises a common mode feedback amplifier.
Allowable Subject Matter
Claims 1-11, 13-19, and 21 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEILA MALEK whose telephone number is (571)272-8731. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

LEILA . MALEK
Examiner
Art Unit 2632



/LEILA MALEK/Primary Examiner, Art Unit 2632